                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:16-CR-60-5FL


UNITED STATES OF AMERICA                 :
                                         :
             v.                          :
                                         :
ANGELA NICOLE TROGDON                    :


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on September 11, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant

agreeing to the forfeiture of the property listed in the September 11, 2018 Preliminary

Order of Forfeiture, to wit:

      FIREARMS

      x   North American Arms, Model NAA22, .22 caliber revolver (serial number

          L058493);

      x   Marlin, Model 39 Century Ltd, .22 caliber rifle (serial number 0640);

      x   Any and all associated ammunition; and

      CURRENCY

      $2,992.90 U. S. Dollars.

      AND WHEREAS, the Government has advised the Court that the subject

$2,992.90 in U. S. currency is not in federal custody, and will not continue its efforts

to pursue forfeiture as to this particular asset in this criminal forfeiture action.




                                             1
      AND WHEREAS, in accordance with Supplemental Rule G(4)(i)(A), the

Government is not required to publish notice, as the property forfeited is worth less

than $1,000. In addition, as no other potential claimants are known, no direct notice

need be provided;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

September 11, 2018 Preliminary Order of Forfeiture, other than those specifically

mentioned herein;

             It is HEREBY ORDERED, ADJUDGED and DECREED:

             1.     That the remaining property, the subject firearms and

ammunition listed in the September 11, 2018 Preliminary Order of Forfeiture, are

hereby forfeited to the United States. The United States Department of Justice is

directed to dispose of the property according to law, including destruction.

                             31st day of _______________,
             SO ORDERED this ____          January        2019.


                                 ___________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          2
